DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23-28, 33-35, and 37-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 8-10, and 18-20 of U.S. Patent No. 10,005,264 B2 (hereinafter “’264”) in view of Schardt et al. (WO 2014/022049 A1, “Schardt”).
With respect to claims 21 and 42, ‘264 discloses a display film comprising: a transparent polymeric substrate layer having a 0.2% offset yield stress greater than 110 MPa; a transparent aliphatic cross-linked polyurethane layer disposed on the transparent polymeric substrate layer, the transparent aliphatic cross-linked polyurethane having a glass transition temperature in a range from 11-27°C (claim 1).
While there is no explicit disclosure from ‘264 regarding the polyurethane being prepared by step-growth polymerization of polyol with an isocyanate-functional material, In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 348,164 USPQ 619,662 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to Col. 3, lines 10-17 of ‘264 that discloses “polyurethane” refers to polymers prepared by the step-growth polymerization of hydroxyl-functional materials containing hydroxyl groups, i.e. polyols, with isocyanate-functional materials. Thus, the polyurethane of ‘264 is identical to that presently claimed. Applicant’s attention is additionally drawn to Col. 3, lines 3-9, which discloses “transparent” means a material that has a high light transmission over at least a portion of the light spectrum with wavelengths of about 350 nm to about 1600 nm, including the visible light spectrum (about 380 nm to about 750 nm). Therefore, since the layers are transparent and the article is a display film, it would have been obvious to one of ordinary skill in the art to have the layers be transparent, including being transparent in the wavelength range presently claimed, in order to have a functional display film.
 ‘264 does not disclose a hardcoat layer disposed on the transparent polymeric substrate layer.
Schardt teaches hardcoats are used to reduce or prevent premature degradation of the article due to outdoor elements ([0060]).
‘264 and Schardt are analogous inventions in the field of protective films for optical displays.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical display film of ‘264 to have a hardcoat layer on the transparent polymeric substrate in order to reduce or prevent premature degradation of the article due to outdoor elements as taught by Schardt (Schardt, [0060]).
It is noted that ‘264 additionally requires: the transparent aliphatic cross-linked polyurethane layer to have a thickness of 10-100 µm, a Tan Delta peak value in a range of 0.5-2.5; and the display film having a haze value of 2% or less. However, given the open-ended language of the present claims, i.e. “comprising”, nothing in the present claims precludes these limitations. Therefore, it would have been obvious to one of ordinary skill in the art that the more specific display film of ‘264 in view of Schardt would be encompassed by the display film of present claims, and thus one of ordinary skill in the art would have arrived at the present invention.
With respect to claim 23, ‘264 discloses the display film has a thickness of less than 200 micrometers and the transparent polymeric substrate layer has a 0.2% offset yield stress greater than 130 MPa (claim 4).
With respect to claim 24, 
With respect to claim 25, ‘264 discloses the transparent aliphatic cross-linked polyurethane layer has a glass transition temperature in a range from 17 to 22 degrees Celsius and a Tan Delta peak value in a range from 1.4 to 1.8 (claim 5).
With respect to claim 26, ‘264 discloses the transparent aliphatic cross-linked polyurethane layer has a thickness of 10 to 100 micrometers (claim 1).
With respect to claim 27, ‘264 discloses the transparent aliphatic cross-linked polyurethane layer has a cross-link density in a range from 0.34 to 0.65 mol/kg (claim 2).
With respect to claim 28, ‘264 discloses the display film has a haze value of 2% or less (claim 1).
With respect to claim 33, ‘264 discloses a removable liner disposed on the transparent polymeric substrate layer or the transparent aliphatic cross-linked polyurethane layer (claim 8).
With respect to claim 34, ‘264 discloses an optical adhesive layer disposed on the transparent polymeric substrate and a removable liner disposed on the optical adhesive layer (claim 9).
It is noted that ‘264 additionally requires a second removable liner disposed on the transparent aliphatic cross-linked polyurethane layer while the present claims are silent with respect to this limitation. However, given the open-ended language of the present claims, i.e. “comprising”, nothing in the claims precludes this. Therefore, it would have been obvious to one of ordinary skill in the art that the more specific display film of ‘264 in view of Schardt would be encompassed by the broader display film of the 
With respect to claim 35, ‘264 discloses the transparent polymeric substrate comprises polyimide (claim 10).
With respect to claim 37, ‘264 discloses an article comprising: an optical display; a protective film disposed on the optical display, the protective film comprising: a transparent polymeric substrate layer; a transparent aliphatic cross-linked polyurethane layer disposed on the transparent polymeric substrate layer and having a glass transition temperature in a range from 11 to 28 degrees Celsius, which overlaps with that presently claimed; and an optical adhesive layer fixing the transparent polymeric substrate layer (part of the protective film) to the optical display (claim 18).
While there is no explicit disclosure from ‘264 that the polyurethane is prepared by step-growth polymerization of polyol with an isocyanate-functional material, Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 348,164 USPQ 619,662 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to Col. 3, lines 10-17 of ‘264 that discloses “polyurethane” refers to polymers prepared by the step-growth polymerization of hydroxyl-functional materials containing 
 ‘264 does not disclose a hardcoat layer disposed on the transparent aliphatic cross-linked polyurethane layer.
Schardt teaches hardcoats are used to reduce or prevent premature degradation of the article due to outdoor elements ([0060]).
‘264 and Schardt are analogous inventions in the field of protective films for optical displays.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical display film of ‘264 to have a hardcoat layer on the transparent polymeric substrate in order to reduce or prevent premature degradation of the article due to outdoor elements as taught by Schardt (Schardt, [0060]).
It is noted that ‘264 additionally requires: the transparent polymeric substrate layer to have a 0.2% offset yield stress greater than 110 MPa; the transparent aliphatic cross-linked polyurethane layer to have a thickness of 10-100 µm, a Tan Delta peak value in a range from 0.5-2.5, and a cross-link density of 0.34 to 0.65 mol/kg; and the display film to have a haze value of 2% or less while the present claims are silent with respect to these limitations. However, given the open-ended language of the present claims, i.e. “comprising”, nothing in the present claims precludes these limitations. Therefore, it would have been obvious to one of ordinary skill in the art that the more specific article of ‘264 in view of Schardt would be encompassed by the broader article 
With respect to claim 38, ‘264 discloses the optical display comprises an OLED display panel (claim 19).
With respect to claim 39, ‘264 discloses the transparent polymeric substrate have has a 0.2% offset yield stress greater than 110 MPa (claim 18).
With respect to claim 40, ‘264 discloses the display film has a haze value of 2% or less (claim 18).
With respect to claim 41, ‘264 discloses the optical display and the protective film are foldable so that the optical display faces itself and at least a portion of protective film overlaps another portion of the protective film (claim 20).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 23, 26, 28-30, 33, and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Schardt et al. (WO 2014/022049 A1, “Schardt”) and the evidence provided by LibreTexts (2.3: Step Growth and Chain Growth).
With respect to claims 21 and 37-38, Schardt Fig. 1 discloses an assembly 10 comprising a first optical layer 11A, a second optical layer 12A, a third optical layer 13A, a hardcoat layer 14, and an adhesive layer 15 ([0022]). Schardt discloses the assembly, i.e. article, is used as a UV-protective coating for displays, i.e. optical displays, including liquid crystal displays (LCD), i.e. an LCD panel ([0006]) and thus the article and all layers therein would necessarily inherently be transparent. The third optical layer 13A corresponds to the transparent polymeric substrate presently claimed. Schardt discloses the third optical layer, i.e. transparent polymeric substrate, is made from the same materials as the first optical layer ([0035]), which include poly(methyl methacrylate), cyclic olefin copolymers, i.e. polycyclic olefin polymers, thermoplastic polyurethanes, and polycarbonate ([0031]), which are identical to those of the present invention for the transparent polymeric substrate layer (see instant specification, page 7, nd paragraph, “Condensation polymerizations take place via a step-growth process”). Thus, the polyurethane is prepared by a step-growth polymerization of a polyol with a polyisocyanate, i.e. isocyanate-functional material. Schardt further discloses the use of aliphatic polyols ([0090]), making the polyurethane an aliphatic polyurethane. Schardt additionally discloses that crosslinking polyurethanes prevents creep of the formed polymer and maintains the desired structure ([0094]); therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to crosslink the polyurethane to prevent creep and maintain desired structure. Schardt further discloses an aliphatic polyester polyol used in making the polyurethane includes K-FLEX 188 and K-FLEX A308 ([0094]), which is identical to that of the present invention (see instant specification, page 8, lines 26-28); the polyisocyanate used to make the polyurethane includes the aliphatic polyisocyanate DESMODUR N3300A ([0095]), which is identical to that of the present invention (see instant specification, page 9, lines 16-17). Thus, the polyurethane disclosed by Schardt is identical to that of the present invention and would therefore necessarily inherently have a glass transition temperature in a range from 11-prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

    PNG
    media_image1.png
    408
    301
    media_image1.png
    Greyscale

While there is no disclosure that the article of Schardt is a display film as presently claimed, Applicant’s attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a display film, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure, which is an article identical to that set forth in the present claims, is capable of performing the recited purpose or intended use.
In light of the overlap between the claimed display film and that taught by Schardt, it would have been obvious to one of ordinary skill in the art to use a display film that is both taught by Schardt and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
With respect to claim 23, Schardt discloses the third optical layer, i.e. transparent polymeric substrate, is made from the same materials as the first optical layer ([0035]), which include poly(methyl methacrylate), cyclic olefin copolymers, i.e. polycyclic olefin polymers, thermoplastic polyurethanes, and polycarbonate ([0031]), which are identical to those of the present invention for the transparent polymeric 
With respect to claim 26, Schardt discloses the thickness of the first optical layer is in a range of 15-25 µm (page 25, lines 1-3), which overlaps with that presently claimed.
With respect to claims 28 and 40, there is no disclosure from Schardt regarding the haze of the display film or the transparent protective film. However, given that Schardt discloses the film’s use on LCDs, signs, projectors, sunglasses, and photovoltaic cells ([0006]), it would have been obvious to one of ordinary skill in the art to control the haze of any layer, including the overall display film or the transparent protective film, including over values presently claimed, in order to provide an LCD that provides a clear picture, a sign that can be easily read, a projector that is clear, sunglasses that do not impede eyesight, and photovoltaic cells that allow for large amounts of sunlight to be absorbed and converted into energy.
Alternatively with respect to claims 28 and 40,
With respect to claim 29, as can be seen in Fig. 1, the hardcoat layer 14 is disposed on a first side of the layer 13A, i.e. transparent polymeric substrate, while the layer 11A, i.e. transparent aliphatic cross-linked polyurethane layer, is disposed on a second side of the layer 13A, i.e. transparent polymeric substrate layer, which is opposite the first side.

    PNG
    media_image1.png
    408
    301
    media_image1.png
    Greyscale

With respect to claim 30, Schardt discloses a first optical layer 11N, second optical layer 12N, and a third optical layer 13B ([0022]). Schardt discloses the article is used as a UV-protective coating for displays ([0006]) and thus the article and all layers therein would necessarily inherently be transparent. The third optical layer 13B corresponds to the transparent polymeric substrate presently claimed. Schardt discloses the third optical layer, i.e. transparent polymeric substrate, is made from the same materials as the first optical layer ([0035]), which include poly(methyl methacrylate), cyclic olefin copolymers, i.e. polycyclic olefin polymers, thermoplastic polyurethanes, and polycarbonate ([0031]), which are identical to those of the present nd paragraph, “Condensation polymerizations take place via a step-growth process”). Thus, the polyurethane is prepared by a step-growth polymerization of a polyol with a polyisocyanate, i.e. isocyanate-functional material. Schardt further discloses the use of aliphatic polyols ([0090]), making the polyurethane an aliphatic polyurethane. Schardt additionally discloses that crosslinking polyurethanes prevents creep of the formed polymer and maintains the desired structure ([0094]); therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to crosslink the polyurethane to prevent creep and maintain desired structure. Schardt further discloses an aliphatic polyester polyol used in making the polyurethane includes K-FLEX 188 and K-FLEX A308 ([0094]), which is identical to that of the present invention (see instant specification, page 8, lines 26-28); the polyisocyanate used to make the polyurethane includes the aliphatic polyisocyanate DESMODUR N3300A ([0095]), which is identical to that of the present invention (see instant specification, page 9, lines 16-17). Thus, the polyurethane disclosed by Schardt is identical to that of the present invention and would  Schardt discloses the second optical layer is made from fluorinated copolymers ([0032]) and the hardcoat layer 14 is made from fluoropolymers and their copolymers, i.e. fluorinated copolymers ([0064]); thus, the hardcoat layer 14 and the second optical layer 12N are made from the same material and so the second optical layer 12N corresponds to a hardcoat layer. As can be seen in Fig. 1, the layer 12N, i.e. hardcoat layer, is disposed between the layer 13B, i.e. transparent polymeric substrate layer, and the layer 11N, i.e. transparent aliphatic cross-linked polyurethane layer.

    PNG
    media_image1.png
    408
    301
    media_image1.png
    Greyscale

With respect to claim 33,
With respect to claim 36, while there is no explicit disclosure from Schardt regarding the display film having a yellow color value b* of 5 or less, given that Schardt discloses an identical article made from identical materials as that presently claimed, then it would necessarily inherently have a yellow color value b* of 5 or less.
With respect to claim 39, Schardt discloses the third optical layer, i.e. transparent polymeric substrate, is made from the same materials as the first optical layer ([0035]), which include poly(methyl methacrylate), cyclic olefin copolymers, i.e. polycyclic olefin polymers, thermoplastic polyurethanes, and polycarbonate ([0031]), which are identical to those of the present invention for the transparent polymeric substrate layer (see instant specification, page 7, lines 3-6). Although there is no explicit disclosure from Schardt that the transparent polymeric substrate layer has a 0.2% offset yield stress greater than 110 MPa, given that it is identical to that of the present invention, then it would necessarily inherently have a 0.2% offset yield stress greater than 110 MPa.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Schardt et al. (WO 2014/022049 A1, “Schardt”) and the evidence provided by LibreTexts (2.3: Step Growth and Chain Growth) as applied to claim 21 above, and further in view of the Clift (Understanding the Dynamic Properties of Polyurethane Cast Elastomers).
With respect to claim 24,
Clift teaches Tan delta is a measurement of elasticity for materials such that a perfectly elastic material will have a tan delta of 0 while a perfectly inelastic material will have a tan delta of infinity; Clift further teaches most polyurethanes are highly elastic and have a tan delta between 0.01 and 1.0 (page 70, third-to-last line above the bottom equations-last line above the bottom equations), which overlaps with that presently claimed.
Schardt and Clift are analogous inventions in the field of polyurethanes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the tan delta of the aliphatic cross-linked polyurethane of Schardt, including over values presently claimed, in order to provide a polyurethane with desired elasticity as taught by Clift (Clift, page 70, third-to-last line above the bottom equations-last line above the bottom equations).
With respect to claim 25, Schardt discloses an aliphatic polyester polyol used in making the polyurethane includes K-FLEX 188 and K-FLEX A308 ([0094]), which is identical to that of the present invention (see instant specification, page 8, lines 26-28); the polyisocyanate used to make the polyurethane includes the aliphatic polyisocyanate DESMODUR N3300A ([0095]), which is identical to that of the present invention (see instant specification, page 9, lines 16-17). Thus, the polyurethane disclosed by Schardt is identical to that of the present invention and would therefore necessarily inherently have a glass transition temperature in a range from 17-22°C as presently claimed.
Schardt does not disclose wherein the aliphatic cross-linked polyurethane has a Tan Delta peak value in a range from 0.5 to 2.5.
Clift teaches Tan delta is a measurement of elasticity for materials such that a perfectly elastic material will have a tan delta of 0 while a perfectly inelastic material will have a tan delta of infinity; Clift further teaches most polyurethanes are highly elastic and have a tan delta between 0.01 and 1.0 (page 70, third-to-last line above the bottom equations-last line above the bottom equations), which overlaps with that presently claimed.
Schardt and Clift are analogous inventions in the field of polyurethanes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the tan delta of the aliphatic cross-linked polyurethane of Schardt, including over values presently claimed, in order to provide a polyurethane with desired elasticity as taught by Clift (Clift, page 70, third-to-last line above the bottom equations-last line above the bottom equations).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Schardt et al. (WO 2014/022049 A1, “Schardt”) and the evidence provided by LibreTexts (2.3: Step Growth and Chain Growth) as applied to claim 21 above, and further in view of Ionescu (Chemistry and Technology of Polyols for Polyurethanes).
With respect to claim 27, Schardt does not disclose wherein the transparent aliphatic cross-linked polyurethane layer has a cross-link density in a range from 0.34-0.65 mol/kg.
Ionescu teaches that the crosslink density of polyurethane impacts the hardness of the polyurethane; the lower the crosslink density, the softer the polyurethane, and the higher the crosslink density, the harder the polyurethane (page 5).
Schardt and Ionescu are analogous inventions in the field of crosslinked polyurethanes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the crosslink density of the polyurethane of Schardt, including over values presently claimed, in order to provide a polyurethane with desired hardness as taught by Ionescu (Ionescu, page 5).

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Schardt et al. (WO 2014/022049 A1, “Schardt”) and the evidence provided by LibreTexts (2.3: Step Growth and Chain Growth) as applied to claim 21 above, and further in view of Pokorny et al. (WO 2014/011731 A1, “Pokorny”).
With respect to claim 31, while Schardt discloses the hardcoat layer is made from acrylate ([0064]), Schardt does not disclose wherein the acrylate is a multi-functional acrylate resin.
Pokorny teaches hardcoat compositions made from at least one (meth)acrylate monomer having at least three (meth)acrylate groups and at least one second (meth)acrylate monomer comprising at least three (meth)acrylate groups (page 1, lines 5-9), i.e. a multi-functional acrylate resin. Pokorny further teaches such hardcoat compositions provide high transparency, low haze, and high durability (page 1, lines 25-26).
Schardt and Pokorny are analogous inventions in the field of hardcoats.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hardcoat of Schardt to be the multi-
With respect to claim 32, while Schardt discloses the use of silane silica sol ([0064]), Schardt does not disclose the hardcoat layer comprises nanosilica particles.
Pokorny teaches a hardcoat composition containing silica nanoparticles, i.e. nanosilica particles, which provide a hardcoat having high transparency, low haze, and high durability (page 1, lines 9-11 and 25-26).
Schardt and Pokorny are analogous inventions in the field of hardcoats.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hardcoat of Schardt to contain silica nanoparticles, i.e. nanosilica particles, as taught by Pokorny in order to provide a hardcoat having high transparency, low haze, and high durability (Pokorny, page 1, lines 25-26).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Schardt et al. (WO 2014/022049 A1, “Schardt”) and the evidence provided by LibreTexts (2.3: Step Growth and Chain Growth) as applied to claim 21 above, and further in view of Dixon et al. (US 2015/0169089 A1, “Dixon”).
With respect to claim 34, Schardt discloses a first optical layer 11N, second optical layer 12N, and a third optical layer 13B ([0022]). Schardt discloses the article is used as a UV-protective coating for displays ([0006]) and thus the article and all layers therein would necessarily inherently be transparent. The third optical layer 13B corresponds to the transparent polymeric substrate presently claimed. Schardt nd paragraph, “Condensation polymerizations take place via a step-growth process”). Thus, the polyurethane is prepared by a step-growth polymerization of a polyol with a polyisocyanate, i.e. isocyanate-functional material. Schardt further discloses the use of aliphatic polyols ([0090]), making the polyurethane an aliphatic polyurethane. Schardt additionally discloses that crosslinking polyurethanes prevents creep of the formed polymer and maintains the desired structure ([0094]); therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to crosslink the polyurethane to prevent creep and maintain desired structure. Schardt further discloses an aliphatic polyester polyol used in making the polyurethane includes K-FLEX 188 and K-FLEX A308 ([0094]), which is identical to that of the present invention (see instant  Schardt discloses the second optical layer is made from fluorinated copolymers ([0032]) and the hardcoat layer 14 is made from fluoropolymers and their copolymers, i.e. fluorinated copolymers ([0064]); thus, the hardcoat layer 14 and the second optical layer 12N are made from the same material and so the second optical layer 12N corresponds to a hardcoat layer. As can be seen in Fig. 1, the layer 12N, i.e. hardcoat layer, is disposed between the layer 13B, i.e. transparent polymeric substrate layer, and the layer 11N, i.e. transparent aliphatic cross-linked polyurethane layer. The adhesive layer 15, i.e. optical adhesive layer, is disposed on the transparent polymeric substrate layer.

    PNG
    media_image1.png
    408
    301
    media_image1.png
    Greyscale

Schardt does not disclose a removable liner disposed on the optical adhesive layer.
Dixon teaches an adhesive layer attached to a release liner that is easily removable ([0023]), i.e. a removable liner. Dixon further teaches the release liner transports the adhesive layer ([0023]) and remains on the adhesive layer until the article is ready to be applied ([0034]).
Schardt and Dixon are analogous inventions in the field of adhesives for protective films for displays.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer of Schardt to have a removable liner as taught by Dixon in order to transport the article until it is ready to be applied (Dixon, [0023], [0034]).

Claims 35 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Schardt et al. (WO 2014/022049 A1, “Schardt”) and the evidence provided by LibreTexts (2.3: Step Growth and Chain Growth) as applied to claims 21 and 37 above, and further in view of Baetzold et al. (US 2009/0004478 A1, “Baetzold”).
With respect to claims 35 and 41,
Baetzold teaches substrates for protective coatings, the substrates including polyimides ([0064]). Baetzold further teaches the substrates have flexibility, dimensional stability, and impact resistance ([0064]).
Schardt and Baetzold are analogous inventions in the field of protective coatings
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Schardt to be made from polyimide as taught by Baetzold in order to provide a substrate having good flexibility, dimensional stability, and impact resistance (Baetzold, [0064]). Given that Baetzold teaches the polyimide provides flexibility to the article ([0064]), then as a result of the combination, since Schardt and Baetzold discloses an identical article made of identical as that presently claimed, then the optical display and protective film would be foldable so that the optical display faces itself and at least a portion of the protective film would overlap another portion of the protective film as presently claimed.

Response to Arguments
Due to the amendment to claims 21, 37-39, and 41, the claim objection to claims 21, 37-39, and 41 are withdrawn.
Due to the cancellation to claim 22, the claim objection to claim 22 is withdrawn.
Applicant’s argument regarding the 35 U.S.C. 112(a) rejection of claim 36 has been fully considered and is persuasive. The 35 U.S.C. 112(a) rejection of claim 36 is withdrawn.
Due to the amendment to claim 40, the 35 U.S.C. 112(b) rejection of claim 40 is withdrawn.
Due to the amendment to claim 21, the provisional non-statutory double patenting rejections over copending Application No. 16/465,666 and the non-statutory double patenting rejections over US 10,090,480 B2 in view of Schardt are withdrawn.

Applicant’s arguments filed 30 September 2021 have been fully considered but they are not persuasive.

Regarding the non-statutory double patenting rejections over US 10,005,264 B2 in view of Schardt, Applicant states they traverse the rejections. However, given that Applicant has not provided any reasoning on why the provision non-statutory double patenting rejections and the non-statutory double patenting rejections should be withdrawn, the non-statutory double patenting rejections over US 10,005,264 B2 in view of Schardt are maintained.

Regarding the 35 U.S.C. 103 rejections of claims 21, 26, 26, 28-30, 33, and 36-40 over Schardt and the evidence provided by LibreTexts, Applicant argues the references do not teach or suggest the claimed invention. Specifically, Applicant argues the references do not teach a display film that is transparent comprising a transparent polymeric substrate layer having a 0.2% offset yield stress greater than 110 MPa, a transparent aliphatic cross-linked polyurethane layer, and a hardcoat layer. Applicant argues the polymeric substrate layer and polyurethane layer of the present claims have 
In response to Applicant’s argument that Schardt’s film is not transparent, this is not found persuasive. The present claims, with the exception of claim 42, place no limitation on the wavelength range for the light that passes through the film in order to be considered “transparent”. Applicant’s definition of “transparent” includes a portion 
In response to Applicant’s argument that the references do not state the article can withstand at least 100,000 folding cycles without failure or visible defects, this is not found persuasive. This property is not presently claimed; however, even if the property were claimed, given that the references disclose an identical article made from identical materials as that presently claimed as set forth in the above rejections, then it would necessarily inherently be able to withstand at least 100,000 folding cycles without failure or visible defects.
In response to Applicant’s argument that the references fail to disclose the claimed offset yield stress, this is not found persuasive. Applicant has provided no evidence, i.e. data, that the polymers of Schardt differ from those presently claimed or that they would not have the claimed properties. The basis for inherency is not based on mere possibility or probability but based on the fact that the prior art references explicitly meet all the claim limitations. It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed. The In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the Schardt reference must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
In response to Applicant’s argument that dependent claims 23-36 and 38-41 should be allowable, this is not found persuasive because claims 21 and 37 are not .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787